Citation Nr: 1200226	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-27 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971 and from July 1977 to April 1978.  He died in February 2004.  The appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In January 2011, the case was remanded for further development.  In August 2011, the Board requested an expert medical opinion from the Veteran's Health Administration (VHA).  That opinion was received in October 2011.  


FINDINGS OF FACT

1.  The Veteran died in February 2004; the cause of his death was anoxic brain injury post cardiac arrest due to brain abscess.  Crohn's disease, short gut syndrome and intestinal transplant x 2 were listed as contributing causes of death.  

2.  At the time of his death, the Veteran was not service-connected for any disability. 

3.  The Veteran's Crohn's disease is reasonably shown to have become manifest in service and to have contributed to cause his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Factual Background

In this case, the Veteran's service treatment records show that in May 1971, he was treated for a one week history of cervical pain, anorexia, malaise, swelling of the lymph nodes on the left side of the face, headaches, numbness on the left side of the face, swelling on the right side of the neck below the ear, difficulty swallowing, numbness in the back, chills, fever, and an inability to keep food down for the past three days.  A mononucleosis spot test was positive.  

A subsequent treatment note shows that two weeks following the Veteran's discharge with a diagnosis of mononucleosis, he sought treatment for the same symptoms, in addition to "LVQ and LVA" tenderness, dark urine, increased malaise, and persistent cervical lymph node swelling.  Upon physical examination, the spleen and liver were not unusually enlarged.  The diagnostic impression was an exacerbation of mononucleosis with questionable hepatitis.  It was noted that a false positive test for mononucleosis should be ruled out.  In June 1971, the Veteran was readmitted due to symptoms such as anorexia and malaise.  Upon physical examination, the spleen was barely palpable and some residual anterior cervical adenopathy was noted.  The diagnostic impression was mononucleosis and mild situational depression.  The Veteran was placed on a limited physical profile due to recurring mononucleosis.  
The Veteran's July 1971 separation examination report indicates that he was in good health without abnormalities.  The Veteran stated that to the best of his knowledge, there had been no change in his medical condition.  

In regards to post-service treatment, the Veteran had reported that he began receiving treatment in the early 1980's for symptoms of abdominal pain and fever.  However, December 2006 correspondence from the reported provider, Audobon Hospital, indicates that the records have since been destroyed.  As such, they are unavailable for review.

A May 2001 private treatment record indicates that the Veteran developed Crohn's Disease in 1986 when his colon ruptured.  It appears that a diagnosis of diverticulitis was questionable at that time.  Consequently, it appears that Crohn's Disease was not confirmed until 1998, when another rupture occurred.  From 1986 to 1988, the Veteran underwent three surgeries which included an obstruction and intussusception, and a revision colostomy.  A third surgery was noted, however, the handwriting is illegible.  

Since 1988, the Veteran experienced recurrent obstructions with bacteremia and intermittent infections.  In 1998, he underwent a terminal ileal resection due to a "frozen abdomen."  He subsequently underwent a cystectomy from the bowel and into the bowel and abdomen cavity in abscess format.  He underwent three subsequent surgeries to clear the abscess, but no bowel resection was indicated.  

In July 2000, the Veteran developed an epidural abscess which was noted to probably be secondary to seeding from an intra-abdominal abscess or from renal stone infections.  An ileocoecal valve was noted on all but 10 centimeters of the proximal jejunum.  The Veteran could eat, however, little was absorbed (nutrition or medicine), and he had received total parenteral nutrition over the past three years.  The treatment note appears to state that a nephrectomy was necessary or was performed secondary to stones and infections of the left kidney, with stones occurring monthly.  There Veteran had also had a hypercoaguable state.  The plan included ruling out spine and kidney stones and a colonoscopy secondary to active Crohn's Disease or colitis with multiple biopsies.  

In September 2001, the Veteran underwent a bone marrow transplant and a small intestine transplant due to his diagnoses of Crohn's Disease and a hypercoaguable state.  

In December 2002, the Veteran underwent an exploratory laparotomy with lysis of extensive adhesions, taking down of an ileocolic anastomosis, and resection of the 15-cm of the terminal ileum and an end ileostomy.  In January 2003, the Veteran underwent his second isolated small bowel transplant. 

In July 2003, the Veteran underwent an upper panendoscopy with biopsy, a push enteroscopy with biopsy, and an ileoscopy with biopsy.  The pediatric colonoscopy revealed normal jejunum (questionable allograft jejunum), normal duodenum (native), and gastritis with mild lymphedema, bile reflux, and esophageal ulcers.  The ileoscopy with biopsy revealed a grossly normal allograft ileum, proximal allograft and chimney allograft, colonic diverticulum, and normal ileostomy stoma.  

In August 2003, the Veteran underwent a colonoscopy and terminal ileoscopy with biopsies of the allograft ileum, ileocolic anastomosis, and sigmoid colon.  Shortly thereafter, the Veteran underwent an upper panendoscopy with biopsies and a push enteroscopy with biopsies.  

In October 2003, the Veteran underwent an esophagogastroduodenoscopy with small bowel endoscopy and biopsy to assess graft jejunum for acute rejection status post small bowel transplant.  In November 2003, the Veteran underwent an esophagogastroduodenoscopy with small bowel endoscopy due to abdominal pain and nausea.  In December 2003, a cytopathology report from a specimen of the sputum was negative for malignant cells.  Mucus, macrophages, squamous epithelial cells, and occasional bronchial epithelial cells were identified.  Grocott stain was negative for fungal organisms and pneumocystis.  In January 2004, one month prior to his death, the Veteran underwent an esophagogastroduodenoscopy and biopsy status post small bowel transplant to rule out rejection.  

In the October 2011 VHA opinion, a VA gastroenterologist indicated that based on the review of the records, it was as likely as not that the Veteran's Crohn's disease had its onset during service.  The opinion noted that he did have LUQ and RUQ tenderness in June 1971 that may have been an early symptom of Crohn's disease.  These symptoms were noted about a month after the diagnosis of acute infectious mononucleosis.  Since symptoms of acute infectious mononucleosis usually resolve in 1 to 2 weeks and the Veteran reportedly did not have hepatomegaly or abnormal liver function tests, it appeared that the mononucleosis was not the cause of the abdominal symptoms.  Also, the absence of further records of gastrointestinal symptoms did not negate the fact that the Veteran may have had symptoms in the 1970s.  The physician noted the clinical history of multiple surgeries with small bowel resections, abscesses, kidney stone and a hypercoagulable state and a colonoscopy in 2003 with findings compatible with Crohn's.  

III.  Law and Regulations

The appellant claims entitlement to Dependency and Indemnity Compensation (DIC) benefits based on her status as a surviving spouse of a Veteran who died from a disease related to his active service. 

DIC benefits may be paid to a veteran's surviving spouse in certain instances, including when a veteran dies of a service-connected disability. 38 U.S.C.A. § 1310 (West 2002).  A veteran's death will be considered as having been due to such a disability when the evidence establishes that the disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312.  The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one that contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

IV.  Analysis

In the instant case, the Veteran's death certificate shows that Crohn's disease was certified as a contributing cause of the Veteran's death.  Additionally, the VA physician found that it was at least as likely as not that the Crohn's Disease began during the Veteran's military service, noting that the Veteran's mononucleosis could be ruled out as the cause of his abdominal symptoms during service and that the Veteran's subsequent history was consistent with Crohn's disease.  There is no medical opinion of record to the contrary.  Accordingly, affording the benefit of the doubt, service connection for the cause of the Veteran's death is warranted.   38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).








CONTINUED ON NEXT PAGE
ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


